Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-13, 16-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kays (U.S. 10245488) in view of Giannetti (U.S. 2006025251).
Regarding claim 1, Kays discloses a ball bat comprising:
a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a distal end and a proximal end opposite the distal end, wherein the proximal end has a converging portion (see annotated figure below);
a handle (Fig. 2, handle 110) extending into the barrel portion, the handle  comprising a flared portion (see annotated figure below) positioned in the converging portion to resist removal of the handle form the barrel portion and


    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

However, Kays does not disclose wherein the handle comprises a plurality of layers of composite laminate material and at least one layer of elastomeric material, wherein the at least one layer of elastomeric material comprises reinforcing fibers. 
Giannetti discloses the handle comprises a plurality of players of composite laminate material (Par. 4 ball bat includes multiple layers of one or more composite materials…may be incorporated into the handle) and at least one layer of elastomeric material (Par. 36, insert 55 is elastomeric rubber).
While Giannetti does not explicitly disclose the elastomeric material is reinforced with one or more reinforcing fibers, Giannetti discloses the composite layers are reinforced with fibers (Par. 28) and would have been a matter of reversal of parts to incorporate the fibers into the elastomeric material as there does not appear to be any criticality in terms of whether the laminate material or elastomeric material is the reinforcing material and whichever material is not the reinforcing material would be decreasing the Young’s modulus and the function of having both an elastomeric material and laminate material with the goal of decreasing the Young’s modulus would remain unchanged and a reversal of In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
Regarding claim 2, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses the filler material comprises an elastomeric material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material)
Regarding claim 3, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
 Kays further discloses the barrel portion is formed with a metal material (Col 4. Lns. 53-60, barrel may be composed of metal) and the handle is formed with a composite material (Col. 4, Lns. 19-25, handle may be composed of composite material)
Regarding claim 5, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one layer of elastomeric material is an outermost layer of the handle. 
While Giannetti does not explicitly disclose the at least one layer of elastomeric material is an outermost layer of the handle, Giannetti discloses the elastomeric layer (Par. 36, insert 55 is elastomeric) and would have been a matter of rearrangement of parts to place the elastomeric layer on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
Regarding claim 6, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one layer of elastomeric material is an innermost layer of the handle. 
While Giannetti does not explicitly disclose the at least one layer of elastomeric material is an innermost layer of the handle, Giannetti discloses the elastomeric layer (Par. 36, insert 55 is elastomeric) and would have been a matter of rearrangement of parts to place the elastomeric layer on the innermost layer as the purpose of the elastomeric layer would have remained the same, there would be no new unobvious function and would be obvious engineering choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
Regarding claim 7, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one elastomeric material extends into the converging portion
Giannetti does not explicitly disclose the at least one elastomeric material extends into the converging portion, Giannetti discloses the elastomeric layer (Par. 36, insert 55 is elastomeric) extending into the throat region (Par. 4, ISA regions may be incorporated into transition region) and when taken in combination with Kays, which discloses the converging portion, one of ordinary skill would have readily recognized the combination as a whole would disclose the elastomeric layer in the transition region as disclosed by Giannetti and the converging portion as disclosed by Kays and as these would be in the same area of the bat, the elastomeric material would extend into the converging portion as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
Regarding claim 10, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one layer of elastomeric material is positioned between two or more of the layers of composite laminate material. 
Giannetti discloses the at least one layer of elastomeric material (Par. 36 insert 55 is elastomeric rubber) is positioned between two (see Fig. 4, insert 55 between composite layers, Par. 4, bat includes multiple layers of one or more composite materials) or more of the layers of composite laminate material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
claim 12, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses comprising an additonal filler material (Fig. 2, filler material 132) positioned on the handle outside of the converging portion and adjacent to the proximal end of the barrel portion (see Fig. 2, filler material 132 abuts proximal end of the barrel 120). 
Regarding claim 13, Kays discloses a ball bat comprising:
a handle (Fig. 2, handle 110) including an end knob (Fig. 1, knob 18) positioned on a proximal end of the handle;
a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a barrel with a first diameter and a converging portion (see annotated figure below) that tapers form the first diameter to a second diameter smaller than the first diameter;
the handle includes a flared end portion (see annotated figure below) positioned in the converging portion of the barrel
the ball bat further comprises an elastomeric filler material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material) positioned in the converging portion between the flared end portion and the converging portion (see annotated figure below) to connect the handle to the barrel portion 

    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

Kays does not disclose the handle comprises  a plurality of layers of composite laminate material, and wherein one or more layers of elastomeric material is positioned between two or more of the layers of composite laminate material, wherein the one or more layers of elastomeric material include reinforcing fibers. 
Giannetti discloses the handle comprises a plurality of layers of composite laminate material (Par. 27, multiple laminate layers, see Fig. 4, handle 12 has multiple layers), and wherein one or more layers of elastomeric material is positioned between two (see Fig. 4, insert 55 between composite layers, Par. 4, bat includes multiple layers of one or more composite materials) or more of the layers of composite laminate material
While Giannetti does not explicitly wherein the one or more layers of elastomeric material include reinforcing fibers, Giannetti discloses the composite layers are reinforced with fibers (Par. 28) and would have been a matter of reversal of parts to incorporate the fibers into the elastomeric material as there does not appear to be any criticality in terms of whether the laminate material or elastomeric material is the reinforcing material and whichever material is not the reinforcing material would be decreasing the Young’s modulus and the function of having both an elastomeric material and laminate material with the goal of decreasing the Young’s modulus would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  
claim 16, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
 Kays discloses an additional elastomeric material (see Fig. 2, filler material 132 abuts proximal end of the barrel 120) positioned on the handle, outside of the converging portion, and adjacent to the converging portion to provide a tapered shape transitioning the barrel portion to the handle
Regarding claim 17, Kays discloses a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a converging portion (see annotated figure below);
a handle (Fig. 2, handle 110) having a first end with a knob (Fig. 1, knob 18) and a second end with a flared portion (see annotated figure below) being constrained by the converging portion and being configured to resist removal of the handle form the barrel portion and
a filler material (Fig. 2, filler 130) joining the barrel portion to the handle,

    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

However, Kays does not disclose the handle comprises a plurality of composite laminate materials and one or more layers of elastomeric material, the elastomeric material is reinforced with one or more reinforcing fibers and the one or more layers of elastomeric material extend from within the converging portion and along a portion of a length of the handle outside of the converging portion.
Giannetti discloses the handle comprises a plurality of layers of composite laminate material (Par. 27, multiple laminate layers, see Fig. 4, handle 12 has multiple layers), and one or more layers of elastomeric material (see Fig. 4, insert 55 between composite layers, Par. 4, bat includes multiple layers of one or more composite materials) 
While Giannetti does not explicitly wherein the one or more layers of elastomeric material include reinforcing fibers, Giannetti discloses the composite layers are reinforced with fibers (Par. 28) and would have been a matter of reversal of parts to incorporate the fibers into the elastomeric material as there does not appear to be any criticality in terms of whether the laminate material or elastomeric material is the reinforcing material and whichever material is not the reinforcing material would be decreasing the Young’s modulus and the function of having both an elastomeric material and laminate material with the goal of decreasing the Young’s modulus would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), MPEP 2144.04 (VI)(A)
While Giannetti does not explicitly disclose the one or more layers of elastomeric material extend from within the converging portion and along a portion of  a length of the handle outside of the converging portion, Giannetti discloses the elastomeric layer (Par. 36, insert 55 is elastomeric) extending into the throat region (Par. 4, ISA regions may be incorporated into transition region) and when taken in combination with Kays, which discloses the converging portion, one of ordinary skill would have readily recognized the combination as a whole would disclose the elastomeric layer in the transition region as disclosed by Giannetti and the converging portion as disclosed by Kays and as these would be in the same area of the bat, the elastomeric material would extend from within the converging portion as claimed and along at least a  portion of a length of the handle. 


Regarding claim 18, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Kays further discloses the filler material is an elastomeric material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material)
Regarding claim 21, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
However, Kays does not disclose wherein the one or more layers of elastomeric material do not extend to the knob. 
Giannetti discloses wherein the one or more layers of elastomeric material (Fig. 4 elastomeric material 55 not extending to knob) do not extend to the knob.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use the laminate and elastomeric layers on the handle, as taught by Giannetti to provide Kays with the advantage of preventing shock waves from reaching the batters hands (Par. 34)  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kays (U.S. 10245488) and Giannetti (U.S. 2006025251) in view of Falone (U.S. 20040048701)
Regarding claim 8, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Kays further discloses wherein the handle comprises a knob (Fig. 1, knob 18)
Kays does not disclose wherein the at least one layer of elastomeric material extends to the knob. 
Falone discloses wherein the at least one layer of elastomeric material extends to the knob (See Fig. 1, grip 10 which has elastomeric layers 22, 24 (Par. 24) extends to knob).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kays to incorporate the teachings of Falone since Kays discloses a shock absorbing baseball bat and Falone discloses a shock absorbing baseball bat and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of assisting in damping vibrations and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle with a knob Kays to use the elastomeric layer on the handle and around the knob, as taught by Falone to provide Kays with the advantage of assisting in damping vibrations
Regarding claim 9, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses wherein the handle comprises a knob (Fig. 1, knob 18)
However, Kays does not disclose wherein the at least one layer of elastomeric material extends along only a portion of the handle between the converging portion and the knob. 
Falone discloses wherein the at least one layer of elastomeric material extends along only a portion of the handle between the converging portion and the knob. (See Fig. 1, grip 10 which has elastomeric layers 22, 24 (Par. 24). It is noted when taken in combination with the other cited 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle with a knob Kays to use the elastomeric layer on the handle and around the knob, as taught by Falone to provide Kays with the advantage of assisting in damping vibrations.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, the amendments changed the dependency and therefore the rejection is moot. 
Regarding the amended independent claims, the 102 rejections are overcome, however the 103 rejection is seen above. Regarding the combination using Giannetti, it is argued that, as noted above, this would be a matter of reversal of parts to provide the elastomeric material with fiber as there does not appear to be criticality as to whether the laminate material or elastomeric material is the reinforcing material and having a combination of a reinforcing material and non-reinforcing material will decrease the Young’s modulus and therefore would have been obvious as a reversal of parts.
Response to 132 Affidavit
Regarding the affidavit submitted, it is argued, that as submitted in the affidavit, the elastomeric material was incorporated to provide a reduced Young’s modulus in that region. As noted above, while Giannetti does not explicitly disclose a fiber reinforced elastomeric material, Giannetti discloses a fiber reinforced laminate material and therefore, through a reversal of parts, with the elastomeric material fiber reinforced instead, would produce the same effect of reducing the Young’s modulus overall, as the device would still have reinforcing material and non-reinforcing material and therefore, would still have In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claims 17 and 20, it is argued that as applicant noted and noted in the office action and further evidence by Fig. 2 of Kays, the combination of Giannetti and Kays discloses an elastomeric material in a transition region. As the transition region (Fig. 2 of Kays, tapering region) is the converging region of a bat, it is argued that the elastomeric material would then extend from within the converging portion as claimed. it is further argued that as applicant notes, as the material is part of the converging portion of the barrel, one of ordinary skill would readily recognize by this statement, the material would necessarily extend into or within the converging portion as claimed. 
Regarding claims 5 and 6, it is argued that placement of the elastomeric layer would be obvious engineering choice and provide no new unobvious function, as the layer does not appear to change function regardless of location as is evidence by what appears to be no criticality as to location claimed. 
Therefore, for the reasons above, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/